Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-3, 6, 8-11, 14, and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 8-11, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“receiving an image data, sensing information output from a sensor, and time information generated by a time sensor;
wherein the different frequencies include a sampling frequency corresponding to a high resolution, a pixel frequency corresponding to an intermediate resolution, and a quad rendering frequency corresponding to a low resolution;
determining whether to adjust one or more of the different frequencies according to the sensing information;
determining whether a finish time of a current frame is before a video-synchronizing signal;
adjusting the different frequencies according to the determining operations;”
Akenine-Moller (US 2018/0075584) describes divide a display into a plurality of sections, assign a plurality of image quality parameters to the plurality of sections, and render images in each of the plurality of sections at a quality level determined at least in part by the image quality parameter assigned to each of the plurality of sections; however, Akenine-Moller fails to teach “receiving an image data, sensing information output from a sensor, and time information generated by a time sensor; wherein the different frequencies include a sampling frequency corresponding to a high resolution, a pixel frequency corresponding to an intermediate resolution, and a quad rendering frequency corresponding to a low resolution; determining whether to adjust one or more of the different frequencies according to the sensing information; determining whether a finish time of a current frame is before a video-synchronizing signal; adjusting the different frequencies according to the determining operations”.
Another piece of prior art Amir et al. (US 2008/0304756) describes different cells of the image contain different numbers of pixels since different regions of the image contained different data types which are best processed at different resolutions; however, Amir et al. fails to teach “receiving an image data, sensing information output from a sensor, and time information generated by a time sensor; wherein the different frequencies include a sampling frequency corresponding to a high resolution, a pixel frequency corresponding to an intermediate resolution, and a quad rendering frequency corresponding to a low resolution; determining whether to adjust one or more of the different frequencies according to the sensing information; determining whether a finish time of a current frame is before a video-synchronizing signal; adjusting the different frequencies according to the determining operations”.
Another piece of prior art Shah et al. (US 2015/0193959) describes at each VSYNC pulse, the Ul frame workload is started and it must complete before the next VSYNC pulse to maintain smooth frame-displacement, when the Ul workload for frame 0 does not complete by the time VSYNC pulse .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KYLE ZHAI/Primary Examiner, Art Unit 2612